UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7871



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MARC PIERRE HALL, a/k/a Marc Valeriano, a/k/a
Fella,

                                            Defendant - Appellant.



                            No. 01-7893



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MARC PIERRE HALL, a/k/a Marc Valeriano, a/k/a
Fella,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-95-5, CA-99-61-3)


Submitted:   January 31, 2002          Decided:     February 11, 2002
Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc Pierre Hall, Appellant Pro Se.    Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Marc Pierre Hall seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeals on the reasoning of

the district court. United States v. Hall, Nos. CR-95-5; CA-99-61-

3 (W.D.N.C. Oct. 11, 2001). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          DISMISSED



                                 2